Citation Nr: 1455647	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to July 2006.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO denied the Veteran's claim.  The Board subsequently remanded the case in May 2014 for further evidentiary development and adjudication.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this Veteran's case should take into consideration the existence of these electronic records.


REMAND

Additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim of entitlement to service connection for sleep apnea.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  The Court has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

The Veteran contends that he first experienced symptoms of sleep apnea in service and has continued to experience sleep apnea from that time to the present.  In the alternative, the Veteran contends that his sleep apnea developed or worsened secondary to his service-connected sinusitis or to obesity brought about by service-connected ankle and foot disorders.  Thus, the Veteran claims, service connection is warranted for sleep apnea.

Regarding diagnosis of the Veteran's disability, the Board first acknowledges that with the exception of a single notation of the Veteran's complaint of "fatigue" in January 2006, his service treatment records are completely silent as to any complaints of or treatment for sleep apnea or any sleep problems, although he was treated on multiple occasions for sinusitis and related respiratory problems for which he is now in receipt of service connection.  Post-service treatment records reflect that the Veteran was seen in June 2011 for complaints of problems sleeping and was referred for a sleep study.  Later in June 2011, the sleep study was carried out, and the Veteran was diagnosed with obstructive sleep apnea and prescribed a CPAP machine for treatment.  He has continued to be followed for sleep apnea since that time.  The Veteran and his wife have further submitted multiple statements in which they contend that the Veteran has experienced symptoms of sleep apnea since he was in service and has continued to have such symptoms to the present.  The Veteran has also contended that he believes his obesity developed secondary to his service-connected bilateral foot and ankle disorders, and that the obesity led to the development or aggravation of sleep apnea.

The Veteran underwent VA examination in August 2014.  At that time, the VA examiner conducted a physical examination of the Veteran, reviewed his claims file, including his entire medical history, and acknowledged the June 2011 diagnosis of obstructive sleep apnea and his ongoing treatment for the disorder.  The examiner concluded, however, that the Veteran's sleep apnea was not directly linked to service or caused or aggravated by his service-connected sinusitis.  In so finding, the examiner noted that the risk factors for the development of obstructive sleep apnea are advancing age, obesity, male gender, and anatomical abnormalities of the craniofacial or upper airway soft tissues.  The examiner acknowledged that although there is a known relationship between sleep apnea and sinusitis, as well as with hyperlipidemia, high triglycerides, glucose intolerance, and abnormal carbon dioxide levels, this relationship is not known to be causal.  In other words, the examiner noted, these disorders and findings "have not been shown to actually cause obstructive sleep apnea."  The examiner pointed out that the Veteran displayed both the most important risk factors for the development of obstructive sleep apnea-obesity and advancing age-and concluded that, due to those risk factors as well as the lack of a causative relationship between sleep apnea and sinusitis, it was less likely than not that his sleep apnea had been caused or worsened by service-connected disability.  However, the examiner did not provide a discussion of the Veteran's contention that his obesity developed due to service-connected bilateral foot and ankle disorders.  The examiner also concluded that any direct relationship between the disorder and the Veteran's time on active duty was doubtful; however, no discussion of the Veteran's contentions of continuity of symptomatology was provided in the context of this opinion.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2014) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).

In that connection, the Board notes that the Veteran has contended that he first experienced symptoms of sleep apnea in service and that those problems have continued to the present.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he had firsthand knowledge, such as symptoms occurring during service or at present.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability requiring medical expertise.  See id.  

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the August 2014 VA examiner failed to provide a discussion of whether the Veteran's obesity-which she noted was a likely cause of his sleep apnea-was caused or worsened by his service-connected bilateral foot and ankle disabilities.  Further, the examiner failed to provide a thorough discussion of whether the Veteran's current sleep apnea is linked to service given his complaints that the symptoms he experiences currently are the same as those he experienced while on active duty.  

Thus, the Board finds that additional VA medical opinions are required to address these contentions.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's claimed sleep apnea.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is again required.

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for sleep apnea, including as secondary to service-connected disabilities.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the issuance of a medical opinion by the examiner who offered the August 2014 opinions concerning the Veteran's claimed sleep apnea.  In opining as to whether any such disorder had its origin in service, the examiner must discuss whether there is sufficient evidence to demonstrate a medical relationship between the Veteran's January 2006 in-service complaint of fatigue and current disability, given that he has reported that his symptoms of sleep problems continued from his time in service until the present.  

The examiner must also provide a well-reasoned opinion as to whether the Veteran's currently diagnosed sleep apnea has been caused or worsened by his service-connected bilateral foot and ankle disorders, including his contention that those disabilities led to the obesity that has contributed to the development of his sleep apnea.  In the context of any negative opinion, the examiner must provide a thorough discussion of the contentions of the Veteran concerning the onset of his sleep problems during service.  See 38 U.S.C.A. § 5103A(d).

The opinions must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration and discussion of the Veteran's service treatment records and his contentions concerning continuity of symptomatology.  Such opinion is needed to fully and fairly evaluate the claim of service connection for sleep apnea, including as secondary to service-connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2014). 

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the August 2014 VA examiner is unavailable or if such examination is needed to answer the questions posed.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file, including his complete service treatment records, must be referred to the clinician who provided the August 2014 VA opinions concerning the Veteran's claimed sleep apnea.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

The reviewer must provide further discussion regarding her August 2014 opinion that the Veteran's sleep apnea is not likely directly linked to service.  In offering such discussion, the examiner must specifically focus on the Veteran's January 2006 in-service complaint of fatigue and discuss whether his current symptoms are related to that in-service complaint, particularly in light of his contentions concerning continuity of symptomatology since military service.  The examiner must also provide thorough justification for any negative etiological opinion in light of Savage v. Gober, which establishes that service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  

The examiner must also provide a thorough discussion as to whether the Veteran's current sleep apnea has been caused or made worse by any service-connected disability.  In this connection, the examiner must thoroughly discuss whether the Veteran's obesity, which she noted contributed to the development of his sleep apnea in the August 2014 VA examination, has been caused or worsened by service-connected disability, including his bilateral foot and ankle disorders.  In the context of any negative opinion, the examiner should explain the medical principles and/or evidence that leads to her conclusions. 

The examiner's report must specifically address the Veteran's in-service complaint of fatigue in January 2006 as well as his contentions relating his current sleep apnea to service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service must be discussed in detail.  A well-reasoned etiological opinion must be provided.  

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  The examiner should provide the opinions requested above.)

2.  The adjudicator must ensure that the requested medical opinions comply with this remand and the questions presented in the request.  If any report is deficient in any manner, it must be returned to the clinician for necessary corrective action, as appropriate.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



